Citation Nr: 1222266	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a maxillary/mandibular disability, status post orthognathic surgery for malocclusion and mandibular prognathism.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals ("Board") from a December 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which, in part, denied the aforementioned claim of entitlement to service connection.

In January 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In a December 2008 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for partial Remand ("Joint Motion"), requesting that the Court vacate that part of the decision that denied the Veteran's claim of entitlement to service connection for a maxillary/mandibular disability, status post orthognathic surgery for malocclusion and mandibular prognathism.  In an October 2011 Order, the Court granted the parties' Joint Motion and remanded the claim to the Board for compliance with the directives specified by the Court.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

In the Joint Motion, the parties agreed that the Board erred by relying upon a November 2008 VA dental examination report, which was deemed inadequate because it only contained a list of the examiner's data and conclusions without any supporting medical analysis or explanation for his conclusion that the Veteran's in-service orthognathic surgery "did not (not at all likely) aggravate his [pre-]existing condition of malocclusion/mandibular prognathisis."  

In this respect, the Court has held that "[n]either a VA medical examination report, nor a private medical opinion, is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008),  (citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007)).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b) (2011).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars and absent or poorly functioning parts or organs, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board notes that the Veteran's January 1968 pre-induction examination indicated that he was dentally acceptable.  Physical inspection on March 13, 1968, revealed no additional defects.  Thus, the presumption of soundness attaches, notwithstanding that dental examination on March 15, 1968 revealed an abnormality of occlusion, an end-to-end bite.

In this respect, the parties further determined that, although the Board noted that, as an "unintentional" consequence of the Veteran's jaw surgery, a wire remained in the retained soft tissues of his left zygomatic arch, it failed to adequately consider and discuss the relevance of the wire's presence and whether it was a "usual effect" of his in-service surgery.  As such, the parties concluded that the Board failed to consider whether the presence of the wire would provide a basis for service connection, regardless of its asymptomatic effects.

Accordingly, the Board finds that a new VA examination is necessary to determine whether the Veteran's current maxillary/mandibular disability, status post orthognathic surgery for malocclusion and mandibular prognathism was either caused or permanently aggravated by service.  

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record appear to be dated August 2010, the RO should ensure that any treatment reports since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC treatment records pertaining to the Veteran's maxillary/mandibular disability, status post orthognathic surgery for malocclusion and mandibular prognathism since August 2010 and associate those records with the claims folder.  Any negative reply should be included in the claims folder.

2.  Thereafter, schedule the Veteran with an appropriate clinician for a VA dental examination to determine whether there is clear and unmistakable evidence both that the malocclusion/mandibular prognathism pre-existed service and was not aggravated therein, as well as whether the residuals of the Veteran's jaw surgery were the "usual effects" of surgery.  Any and all tests and evaluations deemed necessary should be performed and the results must be reported in detail.  The examiner should elicit a complete history of the Veteran's symptomatology and note that, in addition to the examination findings, the Veteran's history has been taken into consideration.

The examiner should specifically discuss the wire in the retained soft tissues of the Veteran's left zygomatic arch and discuss whether it is a "usual effect" of his jaw surgery.  A complete rationale for all opinions expressed must be included in the examination report.  

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology. 

A detailed rationale, including pertinent findings from the record, must be supplied for all opinions provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor. The examiner should also review and comment on the previous November 2011 VA dental examination.

3.  Thereafter, readjudicate the claim, applying the presumption of soundness.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case ("SSOC"), which covers all action taken and evidence received since the most recent SSOC, and be afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

